Citation Nr: 1105393	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
for treatment provided by Charleston Area Medical Center from 
January 24 to 31, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active military service from May 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2006 decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Huntington, West Virginia, which 
approved reimbursement for unauthorized medical expenses from 
January 21 to 23, 2006 and denied reimbursement for unauthorized 
medical expenses from January 24 to 31, 2006 for treatment of the 
Veteran provided by Charleston Area Medical Center(CAMC).

In January 2011 a hearing was held before the undersigned; the 
transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  From January 21 to 31, 2006 the Veteran received treatment at 
CAMC for an acute myocardial infarction and associated heart 
problems. 

2.  The condition treated at CAMC from January 24 to 31, 2006 was 
of such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health that a prudent layperson 
who possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention to 
result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

3.  The Huntington Veterans Affairs Medical Center (VAMC) was 
contacted by a VFW service officer who informed of the Veteran's 
status; he was told that there were no beds available at the VAMC 
at that time. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical 
expenses incurred at Charleston Area Medical Center from January 
24 to 31, 2006 have been met. 38 U.S.C.A. §§ 1703, 1712, 1725, 
1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under the Veterans Millennium Health care and Benefits Act 
(Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:


(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  38 
C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the latest 
of the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004.

VA payment or reimbursement of the cost of emergency treatment at 
a non-VA facility covers only medical emergencies, and those 
emergencies last only until the time the veteran becomes 
stabilized.  38 C.F.R. § 17.1002(d).  The term stabilized means 
that no material deterioration of the emergency medical condition 
is likely, within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d).

The Veteran asserts that his medical condition was emergent and 
that no VA or other government facility was feasibly available 
during his entire period of treatment. 

On January 21, 2006 while in Charleston, West Virginia the 
Veteran had a heart attack and was taken to the nearest hospital, 
CAMC, for treatment.  On January 23 he was transferred from the 
critical care unit to the telemetry unit.  On January 25 a 
coronary artery catheterization was performed.  On January 27 a 
coronary artery bypass graft was performed.  On January 31 the 
Veteran was discharged.

The appellant's claim for reimbursement of the medical expenses 
incurred for treatment at CAMC from January 21 to 31, 2006 was 
approved for January 21 to 23 but denied for January 24 to 31 by 
the VAMC based on a determination that the Veteran was stable 
because he was transferred out of the critical care unit to 
telemetry on January 23. 

The Veteran reports that while at CAMC his condition slowly got 
better but at no time during the 10 days did he feel stable 
enough to be moved to the VAMC in Huntington, approximately 50 
miles away.  While at the CAMC the Veteran spoke with a West 
Virginia Division of Veterans Affairs representative who 
contacted his  Veterans of Foreign Wars representative as well as 
the RO in Huntington on his behalf.  

In an October 2006 statement a West Virginia Division of Veterans 
Affairs representative reported than on or about January 21, 2006 
he visited the Veteran at CAMC who told him that the VA medical 
facility needed to be aware of the situation so he could be 
transferred once he was stable.  The representative reported that 
he contacted the Huntington Veterans Medical Center and was told 
there were no beds available at that time and the Veteran needed 
to stay at the CAMC.  There is no reason not accept the 
representative's statement as credible. 

In sum, the Veteran was treated for a heart attack at CAMC and 
had additional heart procedures related to his heart attack days 
afterwards.  While the Veteran was determined to be stable enough 
to be transferred from one unit to another within the hospital, 
there is no evidence that he was stable enough to be discharged 
or transferred safely to the nearest VA facility, which was 50 
miles away.  And even if the Veteran was sufficiently stabilized 
for transfer, the evidence reflects that there was no space 
available at the Huntington VAMC at that time; there is no 
evidence to the contrary. 

Reimbursement of medical expenses incurred at Charleston Area 
Medical Center from January 24 to 31, 2006 is warranted.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.1000-17.1008. 


ORDER

Reimbursement for unauthorized medical expenses for treatment 
provided by Charleston Area Medical Center from January 24 to 31, 
2006 is granted. 




 
____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


